Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claims 1, 5, 7, 11, 13, 18, 20, 23, 27, 32, 68, 72, 78, 79, 84, 85, 92, 101, 102, 110, and 111 are pending and are allowed herein.
	Claims 65 and 66 are cancelled herein.
	Claims 110 and 111 are newly added herein.
	Claims 1, 68, 72, 85, and 92 are amended herein.
	The requirement for election/restriction is withdrawn and the withdrawn claims are therefore rejoined.
Authorization for this Examiner’s amendment was given in an interview with Xin Zhang on 02/09/2021.

The application has been amended as follows: 

1. (Currently Amended) A pharmaceutical composition comprising a first pharmaceutical bead composition and a second pharmaceutical bead composition, wherein the first pharmaceutical bead composition is an enterically coated immediate-release composition and the second pharmaceutical bead composition is an enterically coated controlled-release composition, wherein the first pharmaceutical bead composition and the second pharmaceutical bead composition both comprise dimethyl fumarate; wherein
(1)  	the first pharmaceutical bead composition comprises:
an inert core;
a first layer surrounding the inert core, wherein the first layer comprises dimethyl fumarate and a binder; and
an enteric coating surrounding the first layer; and 
(2)	the second pharmaceutical bead composition comprises:

a first layer surrounding the inert core, wherein the first layer comprises dimethyl fumarate and a binder; 
an enteric coating surrounding the first layer; and 
an extended release functional coating surrounding the enteric coating; wherein the functional coating comprises a mixture of ethylcellulose (EC) and hydroxypropyl cellulose (HPC); wherein the weight ratio of ethylcellulose to hydroxypropyl cellulose is between 70:30 and 50:50; and 
wherein the weight ratio of the first pharmaceutical bead composition to the second pharmaceutical bead composition is between 10:1 to 1:10.

65. (Cancelled) 
66. (Cancelled) 
68. (Currently Amended) The pharmaceutical composition of claim [[66]]1, wherein the weight ratio of ethylcellulose to hydroxypropyl cellulose in the functional coating is between 
72. (Currently Amended) The pharmaceutical composition of claim [[68]]1, wherein the weight percentage of the functional coating in the second pharmaceutical bead composition is 4-12%, 4.0-5.0%, 4.5%, 4.5-5.5%, 5.0-6.0% or 11.5-12.5% of the total weight of the inert core and the first layer in the second pharmaceutical bead composition.
79. (Rejoined) The pharmaceutical composition of claim 1, wherein:
(1)  	the first pharmaceutical bead composition comprises:
an inert core;
a first layer surrounding the inert core, wherein the first layer comprises dimethyl fumarate and a binder and wherein the weight percentage of dimethyl fumarate is 68%-
an enteric coating surrounding the first layer, wherein the weight percentage of the enteric coating is 11-13% of the total weight of the inert core and the first layer; 
wherein the weight percentage of the inert core is 20-24% of the total weight of the inert core and the first layer; and 
(2)	the second pharmaceutical bead composition comprises:
an inert core;
a first layer surrounding the inert core, wherein the first layer comprises dimethyl fumarate and a binder and wherein the weight percentage of dimethyl fumarate is 68%-72% of the total weight of the inert core and the first layer and the weight percentage of the binder is 5-10% of the total weight of the inert core and the first layer; 
an enteric coating surrounding the first layer, wherein the weight percentage of the enteric coating is 11-13% of the total weight of the inert core and the first layer; and 
a functional coating surrounding the enteric coating, wherein the weight percentage of the functional coating is 4%-12% of the total weight of the inert core and the first layer, 
wherein the weight percentage of the inert core is 20-24% of the total weight of the inert core and the first layer.
	85. (Currently Amendded) The pharmaeceutical composition of claim 84, wherein the inert core in the first and the second pharmaceutical bead compositions comprises sucrose or starch; the binder in the first and the second pharmaceutical bead compositions is HPMC; the enteric coating the first and the second pharmaceutical bead compositions comprises a copolymer of methacrylic acid and methyl methacrylate and the ratio of methacrylic acid to methyl methacrylate in the copolymer is 1:1; and the functional coating in the second pharmaceutical bead composition comprises of a mixture of ethylcellulose (EC) and hydroxypropyl cellulose (HPC) and the weight ratio of ethylcellulose (EC) to hydroxypropyl cellulose (HPC) is 
Rejoined, Currently Amended)  The pharmaceutical composition of claim 84, wherein the weight ratio of the first pharmaceutical bead composition to the second pharmaceutical bead composition is between 10:1 to 1:1, 5:1 to 1.5:1, 4:1 to 2:1, or 3:1.
102. (Rejoined)  A method of treating a subject having multiple sclerosis comprising administering to the subject an effective amount of a pharmaceutical composition of claim 1. 
110. (New)  The pharmaceutical composition of claim 1, wherein the weight ratio of ethylcellulose to hydroxypropyl cellulose is 60:40 or 65:35.
111. (New) The pharmaceutical composition of claim 85, wherein the weight ratio of ethylcellulose to hydroxypropyl cellulose is 60:40 or 65:35.
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: the closest prior art remains Goldman.  Goldman, while teaching many of the instantly claimed components, does not provide sufficient guidance or motivation for utilizing all of the instantly required components in their instantly required amounts and relationships to other components.  Further, the art does not provide motivation to arrive at all of the instantly claimed limitations without the use of improper hindsight reconstruction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259.  The examiner can normally be reached on M-F typically 6:30-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611